Citation Nr: 0509618	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
demyelinating disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  The veteran also served in the Alaska Army 
National Guard until August 1995 when he was transferred to 
the Retired Reserve.

In a June 1996 rating decision, the Anchorage, Alaska 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a demyelinating 
disease.  The veteran subsequently requested to reopen that 
claim, and in May 1997 the RO denied his request to reopen 
the claim, finding that new and material evidence had not 
been submitted.  The veteran appealed.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in 
October 2000 and October 2003.  Since his initial claim, the 
veteran has relocated, and his case is now being handled 
through the Pittsburgh, Pennsylvania RO.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran reports that during his years of National Guard 
service he developed difficulty walking and urinary bladder 
problems.  Medical records from the 1990s forward reflect 
diagnosis of a demyelinating disease, and recent records 
include diagnoses indicating that the appellant suffers from 
multiple sclerosis.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
during a period of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may also be established for a disability resulting from 
disease or injury incurred in or aggravated during a period 
of service that is active duty for training (ACDUTRA).  See 
38 U.S.C.A. §§ 101(22), 1110, 1131 (West 2002).

In October 2000 and October 2003, the Board instructed the RO 
to obtain service department records documenting all of the 
dates of the veteran's periods of ACDUTRA in the Alaska Army 
National Guard.  Documents in the veteran's claims file 
reflect that the RO made attempts to obtain such records.  
Those efforts resulted in the receipt of some information, as 
well as responses that the requested information was not 
found.  For example, the claims folder includes a NGB Form 23 
breaking down the appellant's National Guard service between 
July 1979 and September 1987.  Unfortunately, service 
subsequent to 1987, to include the type of service performed, 
to particularly include any active duty for training service, 
is not similarly broken down.  

Further, the documented attempts to obtain records detailing 
any service performed by the appellant after 1987 does not 
reveal that requesters have conducted and completed possible 
follow up on unsuccessful attempts.  For example, the June 
2003 report from the Defense Finance and Accounting Service 
appears to suggest that they only looked at current active 
duty and current Army National Guard records.  The Board, 
however, is interested in verifying all period of active duty 
for training between October 1987 and August 1995.  Because 
the law requires that the Federal Government continue to 
search for records until it is reasonably certain that such 
records do not exist or until further efforts would be 
futile, 38 U.S.C.A. § 5103A, further development is required.

As the assembled medical records show manifestation of the 
veteran's demyelinating disease during his National Guard 
service years, the dates of his ACDUTRA periods are relevant 
to his service connection claim.  Furthermore, the United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that the Board has a duty under law to ensure that the RO 
complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board again remands the case for actions to obtain the 
ACDUTRA information.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact all appropriate 
service department sources, to include 
the Alaska State National Guard bureau, 
to obtain the dates of all periods of the 
veteran's active duty for training 
(ACDUTRA) with the Alaska Army National 
Guard between October 1987 and August 
1995.  The RO should document all 
requests and responses, including follow-
up efforts.

2.  The RO should contact the Defense 
Finance and Accounting Service and 
request that they audit the appellant's 
National Guard pay record, and provide a 
report breaking down the type of service 
performed, i.e., active duty, active duty 
for training, and inactive duty for 
training for each paycheck issued to the 
appellant during the period from October 
1987 to August 1995.  For the record, the 
appellant will be entitled to retired pay 
when he turns 60.

3.  The RO should contact the veteran and 
request that he provide copies of any 
evidence in his possession that was not 
previously provided to VA, to 
particularly include any evidence 
detailing the nature of any military 
service performed between October 1987 
and August 1995.  

4.  Thereafter, the RO should reconsider 
whether new and material evidence has 
been received to reopen a claim for 
service connection for a demyelinating 
disease.  If the claim is reopened, the 
RO should reconsider that claim.  If any 
aspect of the claim remains denied, the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


